DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 11/15/2021. As directed by the amendment: claims 1-2 have been amended.  Thus, claims 1-11 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The applicant has amended their independent claim 1 and dependent claim 2, fundamentally changing what is claimed. The applicant’s arguments now apply to their new claims and they assert that Heisel et al (US 20140257374 A1) does not disclose nor teach a compressible mesh carriage that extends proximally from a second side of the first market to a second marker. The examiner respectfully disagrees. 18 as the applicant asserts is not the first marker in Heisel, rather it is 28 that is the first marker and therefore, addressing the claim limitations from this perspective, Heisel meets the amended claim limitations. See 102 and/or 103 rejection below for each claim limitation. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisel et al (US 20140257374 A1).
In regards to claim 1, Heisel discloses: An occlusion device 2 (see Figs. 1 – 2, [0025]) comprising: a continuous mesh structure 20 (see Fig. 2, [0025] and [0035], the mesh is a continuous layer) comprising a first market 28 (see Fig. 2, [0032]); b. a resilient mesh disc-shaped body 8 (see Fig. 2, [0025] and [0035], see additionally Fig. 7B, [0058], 8 is on the distal side as it is inserted further into an opening, similar to applicant’s device) extending distally and outward from one side the side of 28 adjacent to 8 of the first marker 28 (8 extends from the medial pinch point, distally away, this structure is similar to the “disc-shaped” as referenced by the applicant as it also “caves inward like a cup” see present specification, [0047], which 8 of Heisel similar does); and c. a compressible mesh carriage 4 (see Fig. 2, [0025] and [0035]) extending proximally from a second side of the first marker 28 to a second marker 18 (see Fig. 2, [0025]), wherein the compressible mesh carriage 4 comprises a pinch point mesh of 20 at the location of 18, 28 (see Fig. 2, [0033]) in the marker 18 and 28 on each end of the carriage 4, and one of the carriage end pinch points the mesh of 20 at 28 is a medial pinch point the mesh of 20 at 28 of the continuous mesh structure 20, wherein each pinch point mesh of 20 at the location of 18, 28 on the ends of the carriage 4 is a constrained and gathered location on the continuous mesh structure 20 (see arguments above, the mesh 20 is gathered at the locations of 18 and 28); wherein the continuous mesh structure 20 has a first delivery shape (see Fig. 7A) and a second expandable deployed shape (see Figs. 1 – 2), and wherein the length (x) (see annotated Fig. 2 below) of 8 is greater than the length (y) (see annotated Fig. 2 below) of the compressible mesh carriage 4 in free air and in the deployed shape (see Figs. 1 – 2).

    PNG
    media_image1.png
    898
    701
    media_image1.png
    Greyscale


18 (see Figs. 1 – 2, [0033], the marker is a metal tube or ring) encircles at least one pinch point the mesh at 18 of the continuous mesh structure 20 (as the marker is a ring or tube, it encircles the pinch point, see [0050] as well).
In regards to claim 3, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the continuous mesh structure 20 expands to a deployed shape and is configured to fill a body lumen or aneurysm.
The language, "wherein the continuous mesh structure expands to a deployed shape and is configured to fill a body lumen or aneurysm," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Heisel meets the structural limitations of the claim, and is capable of filling a body lumen or aneurysm, see Fig. 7C. 
	In regards to claim 4, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the continuous mesh structure 20 has an open mesh density (see [0031], a pick count of anywhere from 30 to 100) for enhanced tissue integration and/or stabilization of the occlusion device.
The language, “an open mesh density for enhanced tissue integration and/or stabilization of the occlusion device," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Heisel meets the structural limitations of the claim, and is capable of the open mesh density enhancing tissue integration, as it has a pick count of 30 to 100. 
8 is a single-layer mesh (it is a single layer mesh, see Fig. 2 and [0025], as there is a continuous layer from 18 to 8 to 28).
In regards to claim 6, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the resilient mesh body 8 of the occlusion device 2 is a dual or double layer mesh (the mesh is a single layer mesh that us folded to form a dual layer mesh including portions 8 and 5; see fig. 6A-6D).
In regards to claim 7, Heisel discloses the occlusion device of claim 6, see 102 rejection above, wherein the dual layer of mesh 5, 8 comprises a single layer of mesh 8 folded circumferentially (8 folds inwards in the direction of 22 and 28 in Fig. 2, which is a circumferential fold or essentially inwards; see fig. 6A-6D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heisel in view of Griffin (US 20150313605 A1), herein referred to as “Griffin”.
In regards to claim 8, Heisel discloses, a. an occlusion device according to claim 1 (see claim 1 above) and a delivery system 32, 40 (see Figs. 7A – 7B, [0057] and [0058]) or detachment system corresponding to the occlusion device 2. Heisel does not explicitly disclose: a kit. 
However, Griffin in a similar field of invention, teaches an occlusion device (see Fig. 1A), a pinch point 36 (see Fig. 1A), and a delivery system (see [0046] and [0048]). Griffin further teaches a kit ([0028]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heisel to incorporate the teachings of Griffin to have a kit for treatment and/or amelioration of an aneurysm; the kit comprising the occlusion device and the delivery. Motivation for such can be found in Griffin as it would desirable for operation to have a kit containing all the materials necessary for a procedure (see [0028]).
In regards to claim 9, the combination of Heisel and Griffin teaches: the kit of claim 8, see 103 rejection above. Heisel further discloses: wherein the delivery system 32, 40 is a microcatheter 40 (see Fig. 7B), catheter 40 (see Fig. 7B), guide wire 32 (see Fig. 7B), or pusher wire (see Fig. 7B).
In regards to claim 10, the combination of Heisel and Griffin teaches: the kit of claim 8, see 103 rejection above. Heisel does not explicitly disclose: an electrolytic detachment system.
Griffin further teaches: wherein the detachment system 12 (see Fig. 5A and 5B, [0060]) is an electrolytic detachment system (see [0060]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heisel to incorporate the teachings of Griffin and have a detachment system that is an electrolytic detachment system. Motivation for such can be found in Griffin as utilizing electrolytic detachment as otherwise mechanically stable materials can be utilized in (see [0060] and [0061]). 
In regards to claim 11, Heisel discloses: the occlusion device according to claim 1 (see claim 1 above). Heisel does not explicitly disclose: a method for treating or ameliorating an aneurysm in a patient, the method comprising: a. delivering to an aneurysm an occlusion device; and b. deploying the occlusion device in the aneurysm, thereby treating or ameliorating the aneurysm in the patient.
However, Griffin in a similar field of invention teaches an occlusion device (see Fig. 1A). Griffin further teaches: a method for treating or ameliorating an aneurysm in a patient (see [0060], a method for treating an aneurysm), the method comprising: a. delivering to an aneurysm an occlusion device (see Fig. 3B, [0060]); and b. deploying the occlusion device in the aneurysm (see Fig. 3B, deployed), thereby treating or ameliorating the aneurysm in the patient ([0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heisel to incorporate the teachings of Griffin and have a method of delivering an occlusion device to an aneurysm and deploying the occlusion device to treat the aneurysm. Motivation for such can be found in Griffin as it would be beneficial to use an occlusion device to treat an aneurysm as it can seal an aneurysm by promoting clot formation within the aneurysm (see [0053]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771